Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 1 of 8




                                          CIV-20-1051-R
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 2 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 3 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 4 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 5 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 6 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 7 of 8
Case 5:20-cv-01051-R Document 1 Filed 10/15/20 Page 8 of 8
